           Case 4:20-cv-00352-CRW-SHL Document 31 Filed 07/30/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                  NOTICE OF APPEAL

Date:                              Case No:

Case Caption:

Notice is hereby given that                                                       appeals to the:

        US Court of Appeals for the Eighth Circuit                 IASD District Court Judge

from the Judgment/Order entered in this action on                         .



                                      Transcript Order Form:

Please prepare a transcript of:

        Plea Hearing                      Sentencing                      Trial

        Other Hearing(s) on

I am not ordering a transcript because:

*Reminder: CJA counsel will need to complete the AUTH 24 form in CJA eVoucher.



                                 CERTIFICATE OF COMPLIANCE
Appellant hereby certifies that copies of this notice of appeal/transcript order form have been
filed/served upon the U.S. District Court, court reporter, and all counsel of record and that
satisfactory arrangement for payment of the cost(s) of transcript(s) ordered have been made with
the court reporter (Fed Rule App Proc 10(b)).

Attorney/Party Signature:                                                 Date:

Address:

Phone Number:
Case 4:20-cv-00352-CRW-SHL Document 31 Filed 07/30/21 Page 2 of 4
Case 4:20-cv-00352-CRW-SHL Document 31 Filed 07/30/21 Page 3 of 4
       Case 4:20-cv-00352-CRW-SHL Document 31 Filed 07/30/21 Page 4 of 4




                         UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA



Daniel C. Matousek, et al.

                                            CIVIL NUMBER: 4:20-cv-00352-CRW-SHL
                        Plaintiff(s),

 v.                                         JUDGMENT IN A CIVIL CASE

MidAmerican Energy Company, et al.



                        Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.



        DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
Defendants Motion to Dismiss is granted. Judgment entered in favor of defendants against
plaintiffs.



 Date: July 6, 2021
                                                    CLERK, U.S. DISTRICT COURT


                                                    /s/ K. Watson
                                                    _____________________________
                                                    By: Deputy Clerk
